ORIGINAL                                                 04/20/2020



                                                                                             Case Number: DA 20-0102




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.
                                            DA 20-0102
                                                                               FILED
                                                                               APR 20 2020
BRIAN D. SMITH,
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
                                                                            State of Montana
            Petitioner and Appellant,

      v.                                                                  GRANT OF EXTENSION

STATE OF MONTANA,

            Respondent and Appellee.

       Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until May 29, 2020, to prepare, file, and serve the opening brief.

DATED this April 20, 2020


                                                                  aosirraiLowill
                                                                      Bowen Greenwood
                                                                      Clerk ofthe Supreme Court




c:     Brian D. Smith, Timothy Charles Fox, Kirsten H. Pabst




           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705